EXHIBIT 10.8 AGENCY AGREEMENT June 3, Legend International Holdings, Inc. Level 8, 580 St. Kilda Road Melbourne VIC 3004 Australia Attention:Mr. Joseph Gutnick, President, Chief Executive Officer and Director Dear Joseph: BMO Nesbitt Burns Inc. (“BMO”), Wellington West Capital Markets Inc. and BBY Ltd. (together, the “Agents”) understand that Legend International Holdings, Inc. (“Legend” or the “Company”) proposes to issue up to 42,000,000 shares of common stock (the “Common Shares”), at a price of U.S. $2.50 (the “Offering Price”) per Common Share. Subject to the terms and conditions hereof, the Agents agree to act and the Company by this agreement appoints the Agents, as exclusive Agents of the Company to solicit, on a best efforts basis, offers to purchase the Common Shares.It is understood and agreed that the Agents are under no obligation to purchase as principal any Common Shares offered hereunder. The following are the terms and conditions of the agreement between the Company and the Agents: Section 1.Definitions and Interpretation A.In this agreement: “Accredited Investor” means an “accredited investor,” as defined in Rule 501(a) of
